          21-03009-hcm
El Paso County - County CourtDoc#1-36
                              at Law 6       Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                         FiledTab  33 Pg10:30
                                                                                               7/22/2020 1 of AM
                                                              29                                  Norma Favela Barceleau
                                                                                                                                   District Clerk
                                                                                                                                El Paso County
                                                                                                                                2020DCV0914
                                                     CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                               §             IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                            §
                                                                       §
                     Plaintiffs,                                       §
                                                                       §
            v.                                                         §
                                                                       §             AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                                 §
            PDG PRESTIGE, INC., MICHAEL                                §
            DIXSON, SURESH KUMAR,                                      §
            AND BANKIM BHATT,                                          §
                                                                       §
                     Defendants.                                       §             EL PASO COUNTY, TEXAS

                             PLAINTIFF’S MOTION TO COMPEL RESPONSES TO
                            DISCOVERY AGAINST DEFENDANTS THE GATEWAY
                         VENTURES, LLC, PDG PRESTIGE, INC. AND MICHAEL DIXSON

                     Plaintiff Westar Investors Group, LLC (“Westar” or “Plaintiff”) files this motion to

            compel responses to discovery against Defendants The Gateway Ventures, LLC (“Gateway”),

            PDG Prestige, Inc. (“PDG”) and Michael Dixson (“Dixson”) (collectively “Defendants”)

            (hereinafter the “Motion”), and respectfully shows the Court as follows.

                                                                      I.

                     Westar filed this lawsuit against Defendants, asserting causes of action for, inter alia,

            various breaches of contract, statutory fraud, etc., and seeking damages in excess of $1 million.1

                     On May 21, 2020, Westar served its first request for production of documents to

            Defendants.2 On May 21, 2020, Westar served its first set of interrogatories to Gateway.3 The

            foregoing requests for production and interrogatories are collectively referred to as the

            “Discovery Requests.”



            1
              Plaintiffs’ original petition, filed on Mar. 10, 2020.
            2
              A true and correct copy of Westar’s first request for production to Defendants is attached hereto as Exhibit A.
            3
              A true and correct copy of Westar’s first set of interrogatories to Gateway is attached hereto as Exhibit B.


            PLAINTIFF’S MOTION TO COMPEL RESPONSES TO DISCOVERY                                                            PAGE 1
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 2 of
                                       29



         Under the Texas Rules of Civil Procedure, Defendants’ responses to the Discovery

  Requests were due on June 22, 2020.

         On June 18, 2020, Westar entered into a Rule 11 Agreement with Defendants whereby it

  agreed to extend Defendants’ deadline to respond to the Discovery Requests to July 3, 2020.

         To date, Defendants have not served responses Westar with responses to the Discovery

  Requests, and their deadline to do so has expired.

                                                   II.

         A party may apply for an Order compelling discovery where a party fails to serve

  responses to discovery requests by the deadline to do so. TEX. R. CIV. P. 215.1(b)(3). As stated

  above, Defendants’ responses to the Discovery Requests were due on July 3, 2020, and no

  responses have been provided.

         Therefore, Westar thus requests that the Court enters an order requiring Defendants to

  respond to the Discovery Requests no later than ten (10) days from the date of the Court’s Order.

  Id.

                                                  III.

         A party may also apply for sanctions where a party fails to serve responses to discovery

  requests. TEX. R. CIV. P. 215.1(b)(3). If a motion to compel discovery responses is granted, the

  Court shall require a party whose conduct necessitated the motion or its attorney or both of them

  to pay the moving party its reasonable expenses, including attorney’s fees, unless the Court finds

  that opposition was substantially justified. TEX. R. CIV. P. 215.1(d).

         Defendants can offer no substantial justification for their failure to respond to the

  Discovery Requests. Therefore, the Court should award Westar its expenses, including attorney’s

  fees, for bringing this motion to compel against Defendants.




  PLAINTIFF’S MOTION TO COMPEL RESPONSES TO DISCOVERY                                        PAGE 2
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 3 of
                                       29



                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Motion be set for

  hearing on the first available date and that, after hearing, the Motion be granted in all respects,

  that the Court Orders Defendants to serve complete responses to the Discovery Requests, that the

  Court awards Plaintiff its expenses including attorney’s fees, and for such other and further relief

  to which Plaintiff is justly entitled, whether in law or in equity.

                                                         Respectfully submitted,

                                                         BROWN FOX PLLC

                                                         By: /s/ Eric C. Wood
                                                         Eric C. Wood
                                                         State Bar No. 24037737
                                                         8111 Preston Road, Suite 300
                                                         Dallas, Texas 75225
                                                         Phone: (214) 327-5000
                                                         Fax: (214) 327-5001
                                                         Email: eric@brownfoxlaw.com

                                                         ATTORNEYS FOR PLAINTIFFS
                                                         WESTAR INVESTORS GROUP, LLC
                                                         SUHAIL BAWA AND SALEEM MAKANI




  PLAINTIFF’S MOTION TO COMPEL RESPONSES TO DISCOVERY                                          PAGE 3
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 4 of
                                       29



                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing has been
  forwarded in accordance with the Texas Rules of Civil Procedure to all counsel of record via the
  electronic filing system on the 22nd day of July, 2020.


                                                     /s/ Eric C. Wood
                                                     Eric C. Wood




  PLAINTIFF’S MOTION TO COMPEL RESPONSES TO DISCOVERY                                      PAGE 4
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 5 of
                                       29


                                     CAUSE NO. 2020DCV0914

  WESTAR INVESTORS GROUP, LLC,                    §          IN THE COUNTY COURT
  SUHAIL BAWA, AND SALEEM MAKANI,                 §
                                                  §
          Plaintiffs,                             §
                                                  §
  v.                                              §
                                                  §          AT LAW NO. 6
  THE GATEWAY VENTURES, LLC,                      §
  PDG PRESTIGE, INC., MICHAEL                     §
  DIXSON, SURESH KUMAR,                           §
  AND BANKIM BHATT,                               §
                                                  §
          Defendants.                             §          EL PASO COUNTY, TEXAS

         PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION TO DEFENDANTS THE
        GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON

  To:     All parties and counsel of record.

          Pursuant to Texas Rule of Civil Procedure 196, Plaintiffs Westar Investors Group, LLC,

  Suhail Bawa and Saleem Makani serve their first request for production to Defendants The Gateway

  Ventures, LLC, PDG Prestige, Inc., and Michael Dixson.

                                                      Respectfully submitted,

                                                      BROWN FOX PLLC

                                                      By: /s/ Eric C. Wood
                                                      Eric C. Wood
                                                      State Bar No. 24037737
                                                      8111 Preston Road, Suite 300
                                                      Dallas, Texas 75225
                                                      Phone: (214) 327-5000
                                                      Fax: (214) 327-5001
                                                      Email: eric@brownfoxlaw.com

                                                      ATTORNEYS FOR PLAINTIFFS
                                                      WESTAR INVESTORS GROUP, LLC
                                                      SUHAIL BAWA AND SALEEM MAKANI




  PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                PAGE 1
  GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
                                           EXHIBIT A
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 6 of
                                       29


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing has been

  forwarded in accordance with the Texas Rules of Civil Procedure to all counsel of record on the 21st

  day of May, 2020.


                                                /s/ Eric C. Wood
                                                Eric C. Wood




  PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                    PAGE 2
  GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 7 of
                                       29



                                             DEFINITIONS

          1.      As used herein, the term “Gateway” refers to The Gateway Ventures, LLC, and its

  officers, directors, members, partners, employees, attorneys, representatives, and any other person

  acting or purporting to act on its behalf or subject to its control.

          2.      As used herein, the term “PDG” refers to PDG Prestige, Inc., and its officers,

  directors, members, partners, employees, attorneys, representatives, and any other person acting or

  purporting to act on its behalf or subject to its control.

          3.      As used herein, the term “Dixson” refers to Michael Dixson, and his officers,

  directors, members, partners, employees, attorneys, representatives, and any other person acting or

  purporting to act on his behalf or subject to his control.

          4.      As used herein, the term “Kumar” refers to Suresh Kumar, and his officers, directors,

  members, partners, employees, attorneys, representatives, and any other person acting or purporting

  to act on his behalf or subject to his control.

          5.      As used herein, the term “Bhatt” refers to Bankim Bhatt, and his officers, directors,

  members, partners, employees, attorneys, representatives, and any other person acting or purporting

  to act on his behalf or subject to his control.

          6.      As used herein, the term “Plaintiffs” refers to Westar Investors Group, LLC, Suhail

  Bawa and Saleem Makani, and their officers, directors, members, partners, employees, attorneys,

  representatives, and any other person acting or purporting to act on their behalf or subject to their

  control.

          7.      As used herein, the terms “Westar” refers to Westar Investors Group, LLC, and its

  officers, directors, members, partners, employees, attorneys, representatives, and any other person

  acting or purporting to act on its behalf or subject to its control.


  PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                     PAGE 3
  GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 8 of
                                       29


          8.      As used herein, the term “Bawa” refers to Suhail Bawa, and his officers, directors,

  members, partners, employees, attorneys, representatives, and any other person acting or purporting

  to act on his behalf or subject to his control.

          9.      As used herein, the term “Makani” refers to Saleem Makani, and his officers,

  directors, members, partners, employees, attorneys, representatives, and any other person acting or

  purporting to act on his behalf or subject to his control.

          10.     As used herein, the term “Nayyar” refers to Ashish Nayyar, and his officers, directors,

  members, partners, employees, attorneys, representatives, and any other person acting or purporting

  to act on his behalf or subject to his control.

          11.     As used herein, the term “Noorani” refers to Rahim Noorani, and his officers,

  directors, members, partners, employees, attorneys, representatives, and any other person acting or

  purporting to act on his behalf or subject to his control.

          12.     As used herein, the term the “Property” refers to the approximately 20 acres of real

  property located at 6767 Gateway Blvd., El Paso, Texas 79925, in whole or in part.

          13.     As used herein, the term “Lawsuit” means Cause No. 2020DCV0914, styled Westar

  Investors Group, LLC, et. al. v. The Gateway Ventures, LLC, et. al., currently pending in the County

  Court at Law No. 6 El Paso County, Texas.

          14.     As used herein, the term “person” means any natural individual in any capacity

  whatsoever or any entity or organization, including divisions, departments, and other units therein, and

  shall include, but not be limited to, a public or private corporation, partnership, joint venture, firm,

  voluntary or unincorporated association, organization, proprietorship, trust, estate, governmental

  agency, board, commission, bureau, department or other such entity.




  PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                        PAGE 4
  GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 9 of
                                       29


          15.      As used herein, the term “date,” or any word relating to a date, means the exact day,

  month and year, if ascertainable, or, if not ascertainable, the best available approximation thereof

  (including, if necessary, a relationship to other events).

          16.      As used herein, the term “document” is used in its broadest sense and includes, without

  limitation, all original written, recorded, or graphic matter whatsoever which is now, was at any time in

  the past, or may hereafter be in Defendant’s possession or in or subject to Defendant’s custody or

  control, including any copies of any of the foregoing with any marks, notations, or comments thereon,

  as well as all non-identical copies and/or drafts thereof, including, without limitation, any writings of

  any kind or character (whether in long hand, typed or otherwise machine, mechanically or

  photographically reproduced), any papers, books, pamphlets, periodicals, records, letters, photographs,

  videotapes, tangible things, correspondence, communications, telegrams, cables, telexes, messages,

  memoranda (including any memorandum or report of a meeting or conversation), notes, notations,

  drafts, workpapers, indexes, lists, tapes, transcripts, minutes, reports, recordings of telephone

  conversations, conferences or other meetings; summaries, notes or memoranda of meetings, conferences

  or telephone calls; affidavits, statements, summaries, opinions, reports, studies, analyses, evaluations,

  contracts, agreements, drawings, plans, blueprints, shop drawings, graphs, jottings, agenda, bulletins,

  notices, announcements, advertisements, instructions, charts, manuals, brochures, press releases,

  publications, schedules, price lists, invoices, purchase orders, bills, receipts, checks (front and back),

  check stubs, deposit slips, wire transfer orders and receipts, client lists, journals, statistical records, desk

  calendars, appointment books, diaries, lists, tabulations, sound recordings, computer printouts, data

  processing programs, data processing input and output, microfilm, microfiche, ledgers of any kind,

  statements and books of account, financial reports and budgets; all records kept by electronic,

  photographic or mechanical means; any notes or non-identical drafts relating to the foregoing, and any

  other papers or writings of any kind, including, but not limited to, any information contained in any

  PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                               PAGE 5
  GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 10
                                     of 29


 computer or other information retrieval system or device. In all cases where originals are not available,

 “document” also means identical copies of original documents.

         17.     As used herein, the term “communication” means any oral or written utterance, notation,

 or statement of any nature whatsoever, by and to whomsoever made, including, but not limited to,

 correspondence, emails, text messages, conversations, dialogues, discussions, interviews, consultations,

 agreements, and other understandings between or among two or more persons, whether made orally, by

 document, face-to-face, by telephone, mail, personal delivery, or otherwise.

         18.     As used herein, the phrases “relate(s) to” or “relating to” mean consist of, refer to,

 pertain to, evidence, support, reflect, constitute or be in any way logically or factually connected with

 the matter discussed.

         19.     As used herein, the term “factual basis” means facts, persons having knowledge or

 relevant facts, documents and opinions of expert witnesses.

         20.     As used herein, the terms “identify,” “identification,” or “identity” mean, when used in

 reference to:

                 (a)     person: the person’s name, business and residence address(es), occupation, job
                         title, and dates so employed; and, if not an individual, state the type of entity,
                         the laws or governmental authority under which it is organized and existing,
                         and the address of its principal place of business;

                 (b)     document: the type of document (letter, memo, etc.), the identity of the author
                         or originator, the date authorized or originated, the identity of each person to
                         whom the original or copy was addressed or delivered, the identity of such
                         person known or reasonably believed by you to have present possession,
                         custody, or control thereof, and a brief description of the subject matter thereof,
                         all with sufficient particularity to request its production under 196 of the Texas
                         Rules of Civil Procedure;

                 (c)     communication: the date of the communication, the type of communication
                         (telephone conversation, meeting, etc.), the place where the communication
                         took place, the identity of the person who received the communication, and of
                         each person present when it was made, and the subject matter discussed;

                 (d)     meeting: the date of the meeting, the place of the meeting, each person invited

 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                          PAGE 6
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 11
                                     of 29


                        to attend, each person who attended, and the subject matter discussed.

         21.    All other terms herein are to be given their regular dictionary meaning.

                                          INSTRUCTIONS

         1.     Unless otherwise stated, the applicable time frame for all requests is June 1, 2017 to

 the present.

         2.     If any document which otherwise falls within the scope of this request is not produced

 by you, you are hereby requested to list the document(s) not produced and, for each such document,

 to state:

         A.     the reasons for withholding each such document;
         B.     the identity of the author(s) or preparer(s) of each such document;
         C.     the identity of the sender(s) of each such document;
         D.     the identity(ies) of the person(s) to whom the original and any copies of each such
                document were sent;
         E.     a brief description of the nature and subject matter of each such document;
         F.     the date of each such document; and
         G.     the present location of each such document and the name, telephone number, and
                address of the current custodian.

         3.     You are hereby requested to produce the documents described below as they are kept

 in the usual course of business or organized and labeled to correspond with the categories of this

 Request.

         4.     To the extent that any or all computer programs or other documents are available only

 on disks, drums, central computer memory, or other storage means which can be physically attached

 to a computer, such computer programs and other documents are required to be produced either in

 printed or machine readable form.

         5.     Whenever a requested document or group of documents is kept or found in a file,

 produce the document or documents along with the file in which they are contained. Whenever a

 requested document or file or group of documents or files are kept or are found in a file drawer, file



 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                       PAGE 7
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 12
                                     of 29


 box or other place, before the same is produced, attached thereto a copy of the label, number or title

 of the file drawer, file box or other place from which the document or file was found or removed.

          6.     No communication, document or file requested should be altered, changed or

 modified in any respect. No communication, document or file requested should be disposed of or

 destroyed. You should take appropriate steps to protect all communications, documents and files

 from being misplaced or destroyed pursuant to any record retention or destruction policy or

 otherwise.

          7.     This Request seeks answers current to the date of response, and further shall be

 deemed to be continuing under the Texas Rules of Civil Procedure so that any additional information

 relating in any way to this Request which you acquire or which becomes known to you up to and

 including the time of trial shall be furnished promptly after such information is acquired or becomes

 known.

          8.     When a request refers to the Defendant, it should be read to also include Defendant’s

 predecessors-in-interest, successors, or assigns.

                             FIRST REQUEST FOR PRODUCTION

 1.       All communications between Gateway, PDG or Dixson and any of the Plaintiffs.

 2.       All communications between Gateway, PDG or Dixson and Kumar.

 3.       All communications between Gateway, PDG or Dixson and Bhatt.

 4.       All communications between Gateway, PDG or Dixson and Nayyar.

 5.       All communications between Gateway, PDG or Dixson and Noorani.

 6.       All marketing or promotional materials provided by Gateway, PDG or Dixson to any of the
          Plaintiffs.

 7.       All marketing or promotional materials provided by Gateway, PDG or Dixson to Kumar.

 8.       All marketing or promotional materials provided by Gateway, PDG or Dixson to Bhatt.



 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                      PAGE 8
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 13
                                     of 29


 9.     All marketing or promotional materials provided by Gateway, PDG or Dixson to Nayyar or
        Noorani.

 10.    All marketing or promotional materials provided by Gateway, PDG or Dixson to any third
        party referring or relating to the Property.

 11.    All communications between Gateway, PDG or Dixson and any third party (excluding
        attorney-client privileged communications) referring or relating to any of the Plaintiffs.

 12.    All communications between Gateway, PDG or Dixson and any third party (excluding
        attorney-client privileged communications) referring or relating to the claims alleged in
        Plaintiffs’ petition filed in the Lawsuit.

 13.    All communications between Gateway, PDG or Dixson and any third party (excluding
        attorney-client privileged communications) referring or relating to the sale of or investment
        in any part of the Property.

 14.    All contracts or agreements between Gateway, PDG or Dixson and any of the Plaintiffs.

 15.    All contracts or agreements between Gateway, PDG or Dixson and Kumar.

 16.    All contracts or agreements between Gateway, PDG or Dixson and Bhatt.

 17.    All contracts or agreements between Gateway, PDG or Dixson and Nayyar.

 18.    All contracts or agreements between Gateway, PDG or Dixson and Noorani.

 19.    All contracts or agreements between Gateway, PDG or Dixson and any person or entity
        referring or relating to the Property.

 20.    All documents identifying, evidencing, or relating to your purchase or acquisition of the
        Property, including but not limited to any contracts for sale, special warranty deeds and
        closing statements.

 21.    All loan documents for the Property, including but not limited to, any deeds of trust,
        promissory notes, security agreements, modifications, personal guarantees, assignments, and
        financing statements.

 22.    All documents identifying, evidencing, or relating to any investments or business conducted
        between Gateway, PDG or Dixson and Kumar.

 23.    All documents identifying, evidencing, or relating to any investments or business conducted
        between Gateway, PDG or Dixson and Bhatt.

 24.    All documents identifying, evidencing, or relating to any investments or business conducted
        between Gateway, PDG or Dixson and Nayyar.

 25.    All documents identifying, evidencing, or relating to any investments or business conducted
        between Gateway, PDG or Dixson and Noorani.

 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                    PAGE 9
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 14
                                     of 29


 26.    All documents identifying, evidencing, or relating to any investments or business conducted
        between Gateway, PDG or Dixson and any other party related to the sale of or investment in
        any part of the Property.

 27.    All documents identifying, evidencing, or relating to any person or entity who owns, leases,
        or possesses any interest in any part of the Property.

 28.    All documents identifying, evidencing, or relating to any finders’ fees paid by Gateway,
        PDG or Dixson to Kumar.

 29.    All documents identifying, evidencing, or relating to any finders’ fees paid by Gateway,
        PDG or Dixson to Bhatt.

 30.    All documents identifying, evidencing, or relating to any finders’ fees paid by Gateway,
        PDG or Dixson to any other person or entity related to the Property.

 31.    All communications between Gateway, PDG or Dixson and HD Lending, LLC or any other
        lender referring or relating to the Property.

 32.    All communications between Gateway, PDG or Dixson and Chicago Title referring or
        relating to the Property.

 33.    All documents identifying, evidencing, or relating to any payments of principal or interest
        made by Gateway, PDG or Dixson with respect to the Property, including but not limited to
        copies of checks, wire transfers and bank statements.

 34.    All documents identifying, evidencing, or relating to any payments or transfers of money or
        consideration between Gateway, PDG or Dixson and HD Lending or any other lender
        referring or relating to the Property, including but not limited to copies of checks, wire
        transfers and bank statements.

 35.    All documents identifying, evidencing, or relating to any payments or transfers of money or
        consideration between any of the Plaintiffs and Chicago Title referring or relating to the
        Property, including but not limited to copies of checks, wire transfers and bank statements.

 36.    All documents identifying, evidencing, or relating to any payments or transfers of money or
        consideration between Gateway, PDG or Dixson and Chicago Title referring or relating to
        the Property, including but not limited to copies of checks, wire transfers and bank
        statements.

 37.    All documents identifying, evidencing, or relating to any payments or transfers of money or
        consideration between Kumar and Chicago Title referring or relating to the Property,
        including but not limited to copies of checks, wire transfers and bank statements.

 38.    All documents identifying, evidencing, or relating to any payments or transfers of money or
        consideration between Bhatt and Chicago Title referring or relating to the Property,
        including but not limited to copies of checks, wire transfers and bank statements.



 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                  PAGE 10
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 15
                                     of 29


 39.    All documents identifying, evidencing, or relating to any payments or transfers of money or
        consideration between Nayyar and Chicago Title referring or relating to the Property,
        including but not limited to copies of checks, wire transfers and bank statements.

 40.    All documents identifying, evidencing, or relating to any payments or transfers of money or
        consideration between Noorani and Chicago Title referring or relating to the Property,
        including but not limited to copies of checks, wire transfers and bank statements.

 41.    All documents identifying, evidencing, or relating to any real property taxes paid by
        Gateway, PDG or Dixson on the Property, including but not limited to copies of checks, wire
        transfers and bank statements.

 42.    All documents identifying, evidencing, or relating to any transfers of money or other
        consideration between any of the Plaintiffs and Gateway, PDG or Dixson, including but not
        limited to copies of checks, wire transfers and bank statements.

 43.    All documents identifying, evidencing, or relating to any transfers of money or other
        consideration between Kumar and Gateway, PDG or Dixson, including but not limited to
        copies of checks, wire transfers and bank statements.

 44.    All documents identifying, evidencing, or relating to any transfers of money or other
        consideration between Bhatt and Gateway, PDG or Dixson, including but not limited to
        copies of checks, wire transfers and bank statements.

 45.    All documents identifying, evidencing, or relating to any transfers of money or other
        consideration between Nayyar and Gateway, PDG or Dixson, including but not limited to
        copies of checks, wire transfers and bank statements.

 46.    All documents identifying, evidencing, or relating to any transfers of money or other
        consideration between Noorani and Gateway, PDG or Dixson, including but not limited to
        copies of checks, wire transfers and bank statements.

 47.    All capital contribution statements, reconciliation statements or other documents identifying
        each person or entity who made any deposits with respect to the Property, the date of the
        deposit and/or the amount of the deposit.

 48.    All communications between Gateway, PDG or Dixson and any person or entity referring or
        relating to where any deposits or payments with respect to the Property should be allocated.

 49.    All communications between Gateway, PDG or Dixson and any person or entity referring or
        relating to the allocation of any deposits or payments made with respect to the Property to
        the Element Hotel Lot.

 50.    All documents referring or relating to any Marriott “Flag” obtained by any party to this
        Lawsuit to be used for a hotel on the Property.

 51.    All company agreements or operating agreements for Westar.

 52.    All company agreements or operating agreements for Gateway.

 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                   PAGE 11
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 16
                                     of 29


 53.    All company agreements or operating agreements for PDG.

 54.    All contracts or agreements between Gateway, PDG or Dixson and PC Builders.

 55.    All documents identifying, evidencing, or relating to any payments or transfers of money or
        consideration between Gateway, PDG or Dixson and PC Builders, including but not limited
        to copies of checks, wire transfers and bank statements.

 56.    All documents identifying, evidencing, or relating to any credits owed to or granted to PC
        Builders with regard to the Property.

 57.    All notices of default or demand letters received by Gateway, PDG or Dixson from any of
        the Plaintiffs.

 58.    All notices of default or demand letters received by Gateway, PDG or Dixson from Kumar.

 59.    All notices of default or demand letters received by Gateway, PDG or Dixson from Bhatt.

 60.    All notices of default or demand letters received by Gateway, PDG or Dixson from Nayyar
        or Noorani.

 61.    All notices of default or demand letters received by Gateway, PDG or Dixson referring or
        relating to the Property.

 62.    All notices of default or demand letters sent by Gateway, PDG or Dixson to any of the
        Plaintiffs.

 63.    All notices of default or demand letters sent by Gateway, PDG or Dixson to Kumar.

 64.    All notices of default or demand letters sent by Gateway, PDG or Dixson to Bhatt.

 65.    All notices of default or demand letters sent by Gateway, PDG or Dixson to Nayyar or
        Noorani.

 66.    All notices of default or demand letters sent by Gateway, PDG or Dixson referring or
        relating to the Property.

 67.    All documents identifying, evidencing, or relating to any offers of equity in Gateway or PDG
        made by Gateway, PDG or Dixson to any of the Plaintiffs.

 68.    All documents identifying, evidencing, or relating to any offers of equity in Gateway or PDG
        made by Gateway, PDG or Dixson to Kumar.

 69.    All documents identifying, evidencing, or relating to any offers of equity in Gateway or PDG
        made by Gateway, PDG or Dixson to Bhatt.

 70.    All documents identifying, evidencing, or relating to any offers of equity in Gateway or PDG
        made by Gateway, PDG or Dixson to Nayyar or Noorani.


 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                  PAGE 12
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 17
                                     of 29


 71.    All site plans for the Property.

 72.    All site plans for the Property sent by Gateway, PDG or Dixson to any of the Plaintiffs.

 73.    All site plans for the Property sent by Gateway, PDG or Dixson to Kumar.

 74.    All site plans for the Property sent by Gateway, PDG or Dixson to Bhatt.

 75.    All site plans for the Property sent by Gateway, PDG or Dixson to Nayyar or Noorani.

 76.    All corporate formation documents for Gateway, including but not limited to, articles of
        formation, operational agreements, etc.

 77.    All corporate formation documents for PDG, including but not limited to, articles of
        formation, operational agreements, etc.

 78.    All corporate documents filed with the Secretary of State or other similar agency for
        Gateway.

 79.    All corporate documents filed with the Secretary of State or other similar agency for PDG.

 80.    All documents identifying each member, partner, officer, director, and shareholder in
        Gateway.

 81.    All documents identifying each member, partner, officer, director, and shareholder in PDG.

 82.    All documents identifying the percentage or amount of the membership, partnership or
        shares interest owned by each member, partner, officer, director, and shareholder in
        Gateway.

 83.    All documents identifying the percentage or amount of the membership, partnership or
        shares interest owned by each member, partner, officer, director, and shareholder in PDG.

 84.    All documents that identify or relate to Dixson’s position or ownership interest in Gateway.

 85.    All documents that identify or relate to Dixson’s position or ownership interest in PDG.

 86.    All account statements for any bank accounts owned by or Gateway’s name.

 87.    All account statements for any bank accounts owned by or in PDG’s name.

 88.    All account statements for any bank accounts owned by Dixson, in Dixson’s name, or on
        which he had signatory authority.

 89.    All financial statements for Gateway, including but not limited to balance sheets, profit and
        loss statements, and income statements.

 90.    All financial statements for PDG, including but not limited to balance sheets, profit and loss
        statements, and income statements.

 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                                    PAGE 13
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 18
                                     of 29


 91.    Any recorded or written statements made by any of the Plaintiffs.

 92.    Any recorded conversation in which any of the Plaintiffs was present or a party to the
        conversation.

 93.    Any recorded or written statements made by any person that refer or relate to any of the
        Plaintiffs.

 94.    Any recorded or written statements made by any person that refer or relate to the claims
        alleged in Plaintiffs’ petition filed in the Lawsuit.

 95.    All documents that evidence, support or relate to any defenses Gateway, PDG or Dixson
        assert to any of the claims asserted by Plaintiffs in the Lawsuit.




 PLAINTIFFS’ FIRST REQUEST TO PRODUCTION TO DEFENDANTS THE                              PAGE 14
 GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., AND MICHAEL DIXSON
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 19
                                     of 29


                                   CAUSE NO. 2020DCV0914

 WESTAR INVESTORS GROUP, LLC,                     §          IN THE COUNTY COURT
 SUHAIL BAWA, AND SALEEM MAKANI,                  §
                                                  §
        Plaintiffs,                               §
                                                  §
 v.                                               §
                                                  §          AT LAW NO. 6
 THE GATEWAY VENTURES, LLC,                       §
 PDG PRESTIGE, INC., MICHAEL                      §
 DIXSON, SURESH KUMAR,                            §
 AND BANKIM BHATT,                                §
                                                  §
        Defendants.                               §          EL PASO COUNTY, TEXAS

          PLAINTIFF WESTAR INVESTORS GROUP, LLC’S FIRST SET OF
       INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC

 To:    All parties and counsel of record.

        Pursuant to Texas Rule of Civil Procedure 197, Plaintiff Westar Investors Group, LLC serves

 its first set of interrogatories to Defendant The Gateway Ventures, LLC.

                                                      Respectfully submitted,

                                                      BROWN FOX PLLC

                                                      By: /s/ Eric C. Wood
                                                      Eric C. Wood
                                                      State Bar No. 24037737
                                                      8111 Preston Road, Suite 300
                                                      Dallas, Texas 75225
                                                      Phone: (214) 327-5000
                                                      Fax: (214) 327-5001
                                                      Email: eric@brownfoxlaw.com

                                                      ATTORNEYS FOR PLAINTIFFS
                                                      WESTAR INVESTORS GROUP, LLC
                                                      SUHAIL BAWA AND SALEEM MAKANI




 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC            PAGE 1

                                         EXHIBIT B
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 20
                                     of 29


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing has been

 forwarded in accordance with the Texas Rules of Civil Procedure to all counsel of record on the 21st

 day of May, 2020.


                                               /s/ Eric C. Wood
                                               Eric C. Wood




 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC              PAGE 2
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 21
                                     of 29


                                            DEFINITIONS

         1.      As used herein, the terms “you,” “yourself,” or “Gateway” refer to The Gateway

 Ventures, LLC, and its officers, directors, members, partners, employees, attorneys, representatives,

 and any other person acting or purporting to act on its behalf or subject to its control.

         2.      As used herein, the term “PDG” refers to PDG Prestige, Inc., and its officers,

 directors, members, partners, employees, attorneys, representatives, and any other person acting or

 purporting to act on its behalf or subject to its control.

         3.      As used herein, the term “Dixson” refers to Michael Dixson, and his officers,

 directors, members, partners, employees, attorneys, representatives, and any other person acting or

 purporting to act on his behalf or subject to his control.

         4.      As used herein, the term “Kumar” refers to Suresh Kumar, and his officers, directors,

 members, partners, employees, attorneys, representatives, and any other person acting or purporting

 to act on his behalf or subject to his control.

         5.      As used herein, the term “Bhatt” refers to Bankim Bhatt, and his officers, directors,

 members, partners, employees, attorneys, representatives, and any other person acting or purporting

 to act on his behalf or subject to his control.

         6.      As used herein, the term “Plaintiffs” refers to Westar Investors Group, LLC, Suhail

 Bawa and Saleem Makani, and their officers, directors, members, partners, employees, attorneys,

 representatives, and any other person acting or purporting to act on their behalf or subject to their

 control.

         7.      As used herein, the terms “Westar” refers to Westar Investors Group, LLC, and its

 officers, directors, members, partners, employees, attorneys, representatives, and any other person

 acting or purporting to act on its behalf or subject to its control.



 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC               PAGE 3
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 22
                                     of 29


         8.      As used herein, the term “Bawa” refers to Suhail Bawa, and his officers, directors,

 members, partners, employees, attorneys, representatives, and any other person acting or purporting

 to act on his behalf or subject to his control.

         9.      As used herein, the term “Makani” refers to Saleem Makani, and his officers,

 directors, members, partners, employees, attorneys, representatives, and any other person acting or

 purporting to act on his behalf or subject to his control.

         10.     As used herein, the term “Nayyar” refers to Ashish Nayyar, and his officers, directors,

 members, partners, employees, attorneys, representatives, and any other person acting or purporting

 to act on his behalf or subject to his control.

         11.     As used herein, the term “Noorani” refers to Rahim Noorani, and his officers,

 directors, members, partners, employees, attorneys, representatives, and any other person acting or

 purporting to act on his behalf or subject to his control.

         12.     As used herein, the term the “Property” refers to the approximately 20 acres of real

 property located at 6767 Gateway Blvd., El Paso, Texas 79925, in whole or in part.

         13.     As used herein, the term “Lawsuit” means Cause No. 2020DCV0914, styled Westar

 Investors Group, LLC, et. al. v. The Gateway Ventures, LLC, et. al., currently pending in the County

 Court at Law No. 6 El Paso County, Texas.

         14.     As used herein, the term “person” means any natural individual in any capacity

 whatsoever or any entity or organization, including divisions, departments, and other units therein, and

 shall include, but not be limited to, a public or private corporation, partnership, joint venture, firm,

 voluntary or unincorporated association, organization, proprietorship, trust, estate, governmental

 agency, board, commission, bureau, department or other such entity.




 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC                  PAGE 4
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 23
                                     of 29


         15.      As used herein, the term “date,” or any word relating to a date, means the exact day,

 month and year, if ascertainable, or, if not ascertainable, the best available approximation thereof

 (including, if necessary, a relationship to other events).

         16.      As used herein, the term “document” is used in its broadest sense and includes, without

 limitation, all original written, recorded, or graphic matter whatsoever which is now, was at any time in

 the past, or may hereafter be in Defendant’s possession or in or subject to Defendant’s custody or

 control, including any copies of any of the foregoing with any marks, notations, or comments thereon,

 as well as all non-identical copies and/or drafts thereof, including, without limitation, any writings of

 any kind or character (whether in long hand, typed or otherwise machine, mechanically or

 photographically reproduced), any papers, books, pamphlets, periodicals, records, letters, photographs,

 videotapes, tangible things, correspondence, communications, telegrams, cables, telexes, messages,

 memoranda (including any memorandum or report of a meeting or conversation), notes, notations,

 drafts, workpapers, indexes, lists, tapes, transcripts, minutes, reports, recordings of telephone

 conversations, conferences or other meetings; summaries, notes or memoranda of meetings, conferences

 or telephone calls; affidavits, statements, summaries, opinions, reports, studies, analyses, evaluations,

 contracts, agreements, drawings, plans, blueprints, shop drawings, graphs, jottings, agenda, bulletins,

 notices, announcements, advertisements, instructions, charts, manuals, brochures, press releases,

 publications, schedules, price lists, invoices, purchase orders, bills, receipts, checks (front and back),

 check stubs, deposit slips, wire transfer orders and receipts, client lists, journals, statistical records, desk

 calendars, appointment books, diaries, lists, tabulations, sound recordings, computer printouts, data

 processing programs, data processing input and output, microfilm, microfiche, ledgers of any kind,

 statements and books of account, financial reports and budgets; all records kept by electronic,

 photographic or mechanical means; any notes or non-identical drafts relating to the foregoing, and any

 other papers or writings of any kind, including, but not limited to, any information contained in any

 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC                         PAGE 5
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 24
                                     of 29


 computer or other information retrieval system or device. In all cases where originals are not available,

 “document” also means identical copies of original documents.

         17.     As used herein, the term “communication” means any oral or written utterance, notation,

 or statement of any nature whatsoever, by and to whomsoever made, including, but not limited to,

 correspondence, emails, text messages, conversations, dialogues, discussions, interviews, consultations,

 agreements, and other understandings between or among two or more persons, whether made orally, by

 document, face-to-face, by telephone, mail, personal delivery, or otherwise.

         18.     As used herein, the phrases “relate(s) to” or “relating to” mean consist of, refer to,

 pertain to, evidence, support, reflect, constitute or be in any way logically or factually connected with

 the matter discussed.

         19.     As used herein, the term “factual basis” means facts, persons having knowledge or

 relevant facts, documents and opinions of expert witnesses.

         20.     As used herein, the terms “identify,” “identification,” or “identity” mean, when used in

 reference to:

                 (a)     person: the person’s name, business and residence address(es), occupation, job
                         title, and dates so employed; and, if not an individual, state the type of entity,
                         the laws or governmental authority under which it is organized and existing,
                         and the address of its principal place of business;

                 (b)     document: the type of document (letter, memo, etc.), the identity of the author
                         or originator, the date authorized or originated, the identity of each person to
                         whom the original or copy was addressed or delivered, the identity of such
                         person known or reasonably believed by you to have present possession,
                         custody, or control thereof, and a brief description of the subject matter thereof,
                         all with sufficient particularity to request its production under 196 of the Texas
                         Rules of Civil Procedure;

                 (c)     communication: the date of the communication, the type of communication
                         (telephone conversation, meeting, etc.), the place where the communication
                         took place, the identity of the person who received the communication, and of
                         each person present when it was made, and the subject matter discussed;

                 (d)     meeting: the date of the meeting, the place of the meeting, each person invited

 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC                    PAGE 6
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 25
                                     of 29


                         to attend, each person who attended, and the subject matter discussed.

         21.     All other terms herein are to be given their regular dictionary meaning.

                                           INSTRUCTIONS

         1.      Unless otherwise stated, the applicable time frame for all interrogatories is June 1,

 2017 to the present.

         2.      In answering the following interrogatories, please furnish such information as is

 available to you, not merely information as is of your personal knowledge. Specifically, this request

 for information includes knowledge of your agents, representatives and, unless privileged, your

 attorneys. If you seek to withhold any information on the basis of privilege, please describe that

 information in detail, and state the privilege asserted and the basis for that assertion. If any of these

 interrogatories cannot be answered in full upon your personal knowledge, please answer to the extent

 possible upon your personal knowledge, and state the extent to which such information is being

 furnished on the basis of personal knowledge of others.

         3.      When an interrogatory requires you to “state the basis of” a particular claim,

 contention, or allegation, state in your answer all of the facts you think support, negate, refer to, or

 evidence such claim, contention, or allegation.

         4.      The singular includes the plural number, and vice versa. The masculine includes the

 feminine and neuter genders. The past tense includes the present tense where the clear meaning is

 not distorted by change of tense.

         5.      When an interrogatory refers to Defendant, it should be read to also include

 Defendant’s predecessors-in-interest.

         6.      As used herein, the word “or” appearing in an interrogatory should not be read so as

 to eliminate any part of the interrogatory, but, whenever applicable, it should have the same meaning



 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC                   PAGE 7
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 26
                                     of 29


 as the word “and.” For example, an interrogatory stating “support or refer” should be read as

 “support and refer’ if an answer that does both can be made.

        7.      If any information is withheld because it is stored electronically, please identify the

 subject matter of the information and the location or locations where the information is maintained,

 and provide a suitable program or method of retrieval of such information.

        8.      If you cannot answer a particular interrogatory, in whole or in part, please state the

 reason for your inability to answer, and set forth whatever information you can provide from any

 sources available to you.

                             FIRST SET OF INTERROGATORIES

 INTERROGATORY NO. 1:

        Identify all persons you expect to call to testify at trial in compliance with TEX. R. CIV. P.

 192.3(d).

 ANSWER:


 INTERROGATORY NO. 2:

        Identify any person or entity who owns, leases, or possesses any interest in any part of the

 Property.

 ANSWER:


 INTERROGATORY NO. 3:

        State in detail the contents of all meetings, discussions, or other communications you have

 had with any of the Plaintiffs referring or relating to the Property, including:

        (a)     The date of the meeting, discussion, or other communication;

        (b)     State as fully and completely as possible what was said during each such
                meeting, discussion, or other communication;


 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC                PAGE 8
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 27
                                     of 29


        (c)     Identify all persons present or who have knowledge of the meeting,
                discussion, or other communication;

        (d)     Whether you possess any written documentation relating to the meeting,
                discussion, or other communication.

 ANSWER:


 INTERROGATORY NO. 4:

        State in detail the contents of all meetings, discussions, or other communications you have

 had with Kumar or Bhatt referring or relating to the Property, including:

        (a)     The date of the meeting, discussion, or other communication;

        (b)     State as fully and completely as possible what was said during each such
                meeting, discussion, or other communication;

        (c)     Identify all persons present or who have knowledge of the meeting,
                discussion, or other communication;

        (d)     Whether you possess any written documentation relating to the meeting,
                discussion, or other communication.
 ANSWER:


 INTERROGATORY NO. 5:

        State in detail the contents of all meetings, discussions, or other communications you have

 had with Nayyar or Noorani referring or relating to the Property, including:

        (a)     The date of the meeting, discussion, or other communication;

        (b)     State as fully and completely as possible what was said during each such
                meeting, discussion, or other communication;

        (c)     Identify all persons present or who have knowledge of the meeting,
                discussion, or other communication;

        (d)     Whether you possess any written documentation relating to the meeting,
                discussion, or other communication.
 ANSWER:



 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC            PAGE 9
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 28
                                     of 29


 INTERROGATORY NO. 6:

        Identify and describe any monetary transfers between you and any of the Plaintiffs,

 including:

        (a)     The amount of the investment or monetary transfer;

        (b)     The date of the investment or monetary transfer;

        (c)     The identity of all persons with knowledge regarding the investment or
                monetary transfer;

        (d)     The manner of the investment or monetary transfer (i.e. check, money order,
                cash, wire transfer, etc.);

        (e)     Whether you possess copies of checks, bank statements or any other
                documents referencing the investment or monetary transfer.

 ANSWER:


 INTERROGATORY NO. 7:

        Identify and describe any investments or monetary transfers between you and Kumar or

 Bhatt, including:

        (a)     The amount of the investment or monetary transfer;

        (b)     The date of the investment or monetary transfer;

        (c)     The identity of all persons with knowledge regarding the investment or
                monetary transfer;

        (d)     The manner of the investment or monetary transfer (i.e. check, money order,
                cash, wire transfer, etc.);

        (e)     Whether you possess copies of checks, bank statements or any other
                documents referencing the investment or monetary transfer.

 ANSWER:




 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC              PAGE 10
21-03009-hcm Doc#1-36 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 33 Pg 29
                                     of 29


 INTERROGATORY NO. 8:

        Identify and describe any investments or monetary transfers between you and Nayyar or

 Noorani, including:

        (a)     The amount of the investment or monetary transfer;

        (b)     The date of the investment or monetary transfer;

        (c)     The identity of all persons with knowledge regarding the investment or
                monetary transfer;

        (d)     The manner of the investment or monetary transfer (i.e. check, money order,
                cash, wire transfer, etc.);

        (e)     Whether you possess copies of checks, bank statements or any other
                documents referencing the investment or monetary transfer.

 ANSWER:


 INTERROGATORY NO. 9:

        Identify and describe any investments or monetary transfers between you and any third party

 referring or relating to the Property, including:

        (a)     The amount of the investment or monetary transfer;

        (b)     The date of the investment or monetary transfer;

        (c)     The identity of all persons with knowledge regarding the investment or
                monetary transfer;

        (d)     The manner of the investment or monetary transfer (i.e. check, money order,
                cash, wire transfer, etc.);

        (e)     Whether you possess copies of checks, bank statements or any other
                documents referencing the investment or monetary transfer.

 ANSWER:




 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT THE GATEWAY VENTURES, LLC              PAGE 11
